Appellant files a motion for rehearing based almost entirely upon the proposition that the evidence is not sufficient to support the jury's verdict, and in view of his insistence we have again gone over the facts. The alleged injured female was between thirteen and fourteen years of age and she not only testified positively that appellant had intercourse with her but is strongly corroborated by her mother and the physicians who examined her shortly thereafter. The suggestion contained in questions of appellant to the witnesses upon the trial that a cousin of prosecutrix was the author of her condition, seem in nowise supported by the facts. It was in testimony that the cousin was present at the courthouse at the time of the trial but no effort was made by appellant to use him as a witness or to ascertain from him facts which might support this contention in appellant's behalf. It is true the parties are negroes but they appear to give testimony in every way worthy of belief.
The motion for rehearing will be overruled.
Overruled. *Page 117